           Case 2:20-cv-00236-GMN-NJK Document 61 Filed 08/25/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     STATE FARM MUTUAL AUTOMOBILE
11   INSURANCE COMPANY,                                  Case No.: 2:20-cv-00236-GMN-NJK
12          Plaintiff(s),                                               Order
13   v.                                                            [Docket No. 60]
14   RENE VIDES, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to reopen and extend deadlines. Docket No.
17 60. Any response must be filed by August 27, 2020, and any reply must be filed by August 28,
18 2020.
19         IT IS SO ORDERED.
20         Dated: August 25, 2020
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                   1
